UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1841



SUSI SUPRIHATIN; FNU GUNAWAN,

                                                       Petitioners,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-476-409; A79-476-410)


Submitted:   January 31, 2005              Decided:   March 8, 2005


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Susi Suprihatin, Fnu Gunawan, Petitioners Pro Se. M. Jocelyn Lopez
Wright, Larry Patrick Cote, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Susi Suprihatin,* a native and citizen of Indonesia,

petitions for review of an order of the Board of Immigration

Appeals adopting and affirming the Immigration Judge’s denial of

her application for asylum and withholding of removal.          To obtain

reversal of a determination denying eligibility for relief, an

alien “must show that the evidence he presented was so compelling

that no reasonable factfinder could fail to find the requisite fear

of persecution.”    INS v. Elias-Zacarias, 502 U.S. 478, 483-84

(1992).   We have reviewed the evidence of record and conclude that

Suprihatin fails to show that the evidence compels a contrary

result.   Having failed to qualify for asylum, Suprihatin cannot

meet the higher standard to qualify for withholding of removal.

Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999); INS v. Cardoza-

Fonseca, 480 U.S. 421, 430 (1987).

           Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




     *
      Suprihatin’s application includes her husband, Fnu Gunawan.

                                 - 2 -